Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 18, 1999, which charged claimant with a recoverable overpayment of unemployment insurance benefits.
The record demonstrates that although the Unemployment Insurance Appeal Board ruled in a June 18, 1997 decision that claimant was entitled to receive unemployment insurance benefits, by decision dated March 19, 1998 the Board reopened its prior decision, rescinded it and reinstated a prior determination that claimant’s work as Orange County Commissioner of Personnel ending in November 1994 was excused from coverage under Labor Law § 565 (2) (e) because it was a “major nontenured policymaking or advisory position.” Claimant did not appeal that decision. Thereafter, in a separate decision dated May 18, 1999, the Board upheld a determination charging claimant with a recoverable overpayment of $7,800 in unemployment insurance benefits. This appeal followed.
*676We affirm. Notably, although claimant strongly maintains that the Board abused its discretion in reopening its June 1997 decision in his favor, it is nonetheless clear that he did not appeal from the March 1998 decision holding that he was not entitled to collect unemployment insurance benefits. Thus, we have no authority to consider claimant’s arguments in this regard (see, Matter of Maldonado [Commissioner of Labor], 260 AD2d 885; Matter of Gianna [Commissioner of Labor], 250 AD2d 921). Additionally, the record provides substantial evidence to support the Board’s conclusion that claimant was properly charged with a recoverable overpayment of benefits (see, Matter of Gianna [Commissioner of Labor], supra). While it is true that Labor Law § 597 (4) was amended in 1998 so as to limit the recoverability of certain overpayments (see, L 1998, ch 61, § 1), the legislation is not retroactive and applies only to benefit claims filed on or after May 19, 1998, the effective date of the amendment (see, L 1998, ch 61, § 2; cf., Matter of Kowalczyk [Sweeney], 225 AD2d 920).
Cardona, P. J., Mercure, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.